TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00536-CR




                                       Tom Ledesma, Appellant

                                                   v.

                                    The State of Texas, Appellee


                 FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
                   NO. 582494, HONORABLE MIKE DENTON, JUDGE PRESIDING




                 Appellant=s motion for new trial was granted by the trial court on October 25, 2002. The

appeal is dismissed as moot.




                                                Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed as Moot

Filed: October 31, 2002

Do Not Publish